DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2022 was filed after the mailing date of the Notice of Allowance on 04/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed in light of Applicant’s amendments and arguments filed on 06/30/21.

Prior art, U.S. Patent Appl. Pub. No. 2018/0370727 (Hance et al.) discloses a system that includes a robotic device deployed in a warehouse environment including a plurality of inventory items. The system also includes a camera coupled to the robotic device, configured to capture image data. The system also includes a computing system configured to receive the captured image data. The computing system is configured to, based on the received image data, generate a navigation instruction for navigation of the robotic device. The computing system is also configured to analyze the received image data to detect one or more on-item visual identifiers corresponding to one or more inventory items. The computing system is further configured to, for each detected visual identifier, (i) determine a warehouse location of the corresponding inventory item, (ii) compare the determined warehouse location to an expected location, and (iii) initiate an action based on the comparison. 
However, Hance et al. fails to teach the patentable features. 
U.S. Patent Appl. Pub. No. 2016/0055451 (Waters et al.) discloses a method of inventory tracking and management. The method may include receiving a location request for an item and determining, using three or more base stations, the location of the item. The method may also include generating, by a processing device, a map of the item's location and item information and sending the map to a user, and sending the location request to the item, where the location request causes the item or the item's container to indicate its presence. 
However, Waters et al. fails to teach the patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687